                            Case 2:18-cv-17613-ES-CLW Document 1-1 Filed 12/26/18 Page 1 of 2 PageID: 12
                                                        Exhibit A to the Complaint
Location: West Orange, NJ                                                                             IP Address: 173.63.48.62
Total Works Infringed: 31                                                                             ISP: Verizon Fios
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C    Blacked Raw         11/14/2018   07/01/2018        07/26/2018       PA0002112161
                                                                             15:00:54
 2           17D816BF15553418E614F09628DA94CDFCE8EB4B    Blacked Raw         10/10/2018   09/24/2018        11/01/2018       17093752005
                                                                             19:07:03
 3           1C64D0485E3ABF83783CEC98212AD2D54FEAC676    Tushy               10/27/2018   08/29/2018        10/16/2018       PA0002127775
                                                                             10:25:31
 4           232A715993302BFA5E2CD6FED71A05699484F79B    Blacked Raw         11/03/2018   07/26/2018        09/01/2018       PA0002119594
                                                                             09:25:40
 5           27F5AF980504B4B56A1277AA87C4D24533258BA2    Blacked             11/14/2018   10/12/2018        10/28/2018       PA0002130455
                                                                             14:58:45
 6           2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8    Blacked Raw         10/03/2018   08/10/2018        09/05/2018       PA0002135668
                                                                             14:41:48
 7           30DA489597F6D7CBEA57C6287564FA8325DBC4F8    Blacked Raw         10/04/2018   06/16/2018        07/14/2018       PA0002128317
                                                                             06:20:22
 8           3D28715C811F8DE1CAAD1A99295AF61E55D4A1CA    Tushy               11/02/2018   08/14/2018        09/01/2018       PA0002119587
                                                                             09:09:02
 9           41F78D5492685571C1698A45C2B9D24E53275C1C    Blacked Raw         10/06/2018   08/05/2018        09/01/2018       PA0002119682
                                                                             04:55:22
 10          507E516DB1F7ED8BD291E77C7E357FDF30E3F23A    Blacked             10/19/2018   08/13/2018        09/05/2018       PA0002134995
                                                                             06:10:35
 11          5602E15C76A2CB2369322872F6C53500FB225372    Blacked Raw         10/06/2018   03/23/2018        04/17/2018       PA0002116746
                                                                             06:15:03
 12          5A30924C7684204EDBCD55A37BB14CE12A98C194    Blacked Raw         10/25/2018   08/30/2018        10/16/2018       PA0002127777
                                                                             07:44:51
 13          5A7C78CF88CD25789E9A7A55AE43ECDFA52D5A82    Blacked Raw         11/02/2018   08/20/2018        09/05/2018       PA0002135002
                                                                             07:38:11
 14          64B7A1F1B3732D5683AA4FFCC5B65BC46CBDE5F3    Blacked Raw         10/04/2018   04/02/2018        04/17/2018       PA0002116078
                                                                             05:20:27
 15          6677A34981ADD5ECD31DE1CA597F1FFC7F7D5D77    Blacked             11/12/2018   05/20/2018        07/14/2018       PA0002128469
                                                                             18:44:03
 16          67D69A2BBE353BCF91ADBA7D6E626BCF3D5F3A88    Blacked Raw         10/04/2018   06/26/2018        08/07/2018       PA0002131867
                                                                             05:59:59
                  Case 2:18-cv-17613-ES-CLW Document 1-1 Filed 12/26/18 Page 2 of 2 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     6B8CEE6C31BE723DE9BC83B75BA5883943B69CAD   Vixen         11/08/2018   11/10/2017   12/04/2017      PA0002097978
                                                                09:30:43
18     6D2418991BA4777EF13C5D3B0302BCB6F3A67EAD   Tushy         10/14/2018   07/20/2018   09/05/2018      PA0002134598
                                                                08:40:59
19     700F4A5C7A687529F98F39387053CA47E39D0548   Blacked       10/04/2018   06/29/2018   07/26/2018      PA0002112160
                                                                06:45:52
20     7062CE085ADAEB4C8A9C3356920797FC31D15602   Blacked       10/04/2018   04/30/2018   05/24/2018      PA0002101364
                                                                05:08:09
21     73B39EC09B462E59C9361F7A43D1920EDAF2E586   Tushy         10/15/2018   09/23/2018   11/01/2018      17093751754
                                                                09:54:20
22     8E1D7F39E91C9739C7A919FB3EF4554E0F90AF9C   Blacked Raw   10/09/2018   12/08/2017   01/02/2018      PA0002097423
                                                                20:23:35
23     9393F392C1FAD6127C883E6B75F6B58821A40410   Blacked       11/10/2018   10/22/2018   11/25/2018      PA0002136653
                                                                10:47:31
24     9FA0957C157E542BCE93C8706D6E42E02056F492   Blacked Raw   11/10/2018   10/19/2018   11/25/2018      PA0002136715
                                                                10:05:06
25     C0892F5A35C6C4F1739F8DE541C56F9CCAE8D846   Blacked       10/10/2018   08/28/2018   10/16/2018      PA0002127773
                                                                22:26:12
26     C76714C07B50EE0FE118272431117F2DDDC30E15   Blacked       10/14/2018   09/02/2018   11/01/2018      17093751603
                                                                08:14:36
27     D004FE4CC187D0709C94955D8BF728C72E039D05   Blacked Raw   10/04/2018   05/22/2018   07/14/2018      PA0002128073
                                                                04:59:30
28     D1153CBA60CBAA04D9963D928606E442D42440E8   Blacked       10/06/2018   06/24/2018   07/26/2018      PA0002112154
                                                                05:20:38
29     DAFC93B6C471FBB4324C5ABE4B7B23E9F440B87A   Blacked Raw   11/02/2018   06/11/2018   07/09/2018      PA0002109330
                                                                11:01:14
30     E4AEFA16D44D4646EEDC6AF5593ABC709CBDD47D Vixen           10/08/2018   07/18/2018   09/01/2018      PA0002119684
                                                                17:23:06
31     F81796840E75221C994ED330199057C6E8BE0C2D   Blacked Raw   10/10/2018   08/25/2018   10/16/2018      PA0002127783
                                                                22:04:52
